911 F.2d 720Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lee Odis ALFORD, Plaintiff-Appellant,v.STATE OF NORTH CAROLINA, W.R. Barker, James Rouse, CarlHarrelson, Ronald Godwin, Defendants-Appellees.
No. 89-7192.
United States Court of Appeals, Fourth Circuit.
Submitted April 26, 1990.Decided July 23, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, Chief District Judge.  (C/A No. 87-650-CRT)
Lee Odis Alford, appellant pro se.
Jacob Leonard Safron, Special Deputy Attorney General, Raleigh, N.C., for appellees.
E.D.N.C.
AFFIRMED.
Before PHILLIPS and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Lee Odis Alford appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  The district court, accepting the magistrate's recommendation, dismissed Alford's claims against the state of North Carolina and granted summary judgment for the defendants on three of Alford's six claims:  deliberate indifference to a serious medical need, use of excessive force, and denial of honor grade and incentive wages.  A trial was held to determine his claims that guards had retaliated against him after he filed a previous lawsuit, that he had been given work assignments adverse to his health, and that he had been held in a hot segregation cell with poor ventilation.  At the close of Alford's evidence, the district court granted the defendants' motion for a directed verdict.  After a thorough review of the record, we agree with the district court's disposition and affirm the judgment on that basis.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.